Citation Nr: 1013415	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim for service connection for a 
bilateral foot disability.

2.  Entitlement to service connection for a bilateral 
foot disability.

3.  Entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to 
April 1984.

This appeal comes before the Board of Veterans Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, that declined to reopen a 
claim for service connection for a bilateral foot 
disability and denied service connection for diabetes 
mellitus.

In March 2004, the Board received new evidence.  The 
Veteran has not waived his right to initial RO 
consideration of this evidence; however, a remand will 
not be necessary for this procedural safeguard as this 
evidence is cumulative of other post-service VA records 
of foot treatment.  Because the evidence does not tend 
to link either claimed disability to active service, it 
is not material to the claims.  


FINDINGS OF FACT

1.  By rating decision of May 1985, the RO denied 
service connection for a foot condition and properly 
notified the Veteran of that decision.  

2.  The Veteran did not appeal the May 1985-issued RO 
rating decision and it became final.

3.  Evidence received since the May 1985-issued RO 
rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for a bilateral foot 
disability.  

4.  Bilateral pes planus was noted at entry into active 
military service. 

5.  Clear and unmistakable evidence sufficient to rebut 
the presumption of aggravation of bilateral pes planus 
during active service has been submitted.  

6.  The preponderance of the evidence is against 
service connection for a bilateral foot disability.

7.  There is no evidence tending to show that diabetes 
mellitus arose during active service, within a year of 
separation from active service, or other competent 
evidence tending to link diabetes mellitus with active 
service or with service-connected disability.  


CONCLUSIONS OF LAW

1.  The May 1985 RO rating decision, which denied 
service connection for a foot disability, is final.  
38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984).  

2.  New and material evidence has been received to 
warrant reopening the previously and finally denied 
claim of entitlement to service connection for a 
bilateral foot disability; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A bilateral foot disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

4.  Pre-existing bilateral pes planus was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).

5.  Diabetes mellitus was not incurred in or aggravated 
by active military service, nor may it be presumed to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2007, the Board remanded the case for 
development.  When the remand orders of the Board are 
not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders 
have been complied with.  

With respect to the application to reopen a claim for 
service connection for a bilateral foot disability and 
a claim for service connection for a bilateral foot 
disability and for diabetes mellitus, VA must notify 
and assist the claimant in substantiating these claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application, VA must notify 
the claimant of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and 
that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  A notice letter was sent to the claimant in 
July 2001, prior to the initial unfavorable decision; 
however, the letter does not adequately address the 
evidence necessary for reopening a claim of entitlement 
to service connection for a bilateral foot disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) clarified 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and 
notify the claimant of the evidence and information 
that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  
To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what 
evidence would be necessary to substantiate those 
elements required to establish service connection that 
were found insufficient in the previous denial.  A 
November 2007 notice letter adequately notifies the 
claimant of all requirements mentioned above.  

VA's duty to notify was not satisfied prior to the 
September 2004-issued unfavorable decision on the 
claim.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been 
able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  
Mayfield, supra, (where notice was not provided prior 
to initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of notice 
followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of notification followed by readjudication of 
the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a 
timing defect).  

In this case, following a September 2007 Board remand, 
a November 2007 notice letter and a September 2009 SSOC 
contain adequate notice and due process to cure the 
timing defect.  

VA also has a duty to assist the claimant in the 
development of the claims.  This duty includes 
assisting the claimant in obtaining service medical 
records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has obtained VA and private medical 
reports.  A hearing was provided.  The claimant was 
afforded VA medical examinations.  The claimant 
testified that Saginaw VA Medical Center records from 
the mid-1980s would substantiate his claims.  VA has 
obtained all available VA clinical records from this 
medical center, but the relevant reports are not among 
them.  There appears no reasonable possibility that 
further pertinent records will be found.  

New and Material Evidence for Service Connection for a 
Bilateral Foot Disability 

In May 1985, the RO denied service connection for a 
foot condition and properly notified the Veteran of 
that decision.  The Veteran did not appeal that 
decision and because he did not appeal, the rating 
decision became final.  38 U.S.C.A. § 4005(c) (West 
1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim 
has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156(a), 3.160, 20.200, 20.201, 20.202, 
20.301(a), 20.1103 (2009).

38 C.F.R. § 3.156(a) (2009) states: 

A claimant may reopen a finally adjudicated 
claim by submitting new and material 
evidence.  New evidence means existing 
evidence not previously submitted to agency 
decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can neither be cumulative nor 
redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise 
a reasonable possibility of substantiating 
the claim.

This version of 38 C.F.R. § 3.156(a) applies to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  The claim in this appeal was 
received in April 2004 (since the effective date of the 
revision) and therefore must be evaluated using this 
revision.  With respect to any application to reopen a 
finally decided claim, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the May 
1985-issued RO rating decision consists of service 
treatment records (STRs), a VA examination report, and 
claims and statements of the Veteran.  These are 
briefly discussed below.

The STRs reflect that the Veteran entered active 
service with pes valgus planus that was not considered 
disabling.  On a medical history questionnaire 
accompanying the examination report, he checked "no" 
to a history of foot trouble.  

During active military service, in December 1983, the 
Veteran was seen for pain in the left foot below the 
lateral malleolus.  In January 1984, he reported 
tenderness below the lateral malleolus.  The assessment 
was possible tendonitis.  He underwent a separation 
examination in February 1984 and also completed a 
medical history questionnaire, checking "Yes" to a 
history of foot trouble.  The separation examination 
report fails to address this notation of foot trouble.  
Rather, the examiner found the feet normal.  

Subsequent to the separation examination, but prior to 
separation, on March 15, 1984, the Veteran reported 
bilateral ankle pains.  The assessment was right 
Achilles tendonitis.  

The next entry notes that the right foot was in a cast.  
A March 16, 1984, report notes: 
       Pain in rt foot under cast.  S/P short leg 
cast x 24 hrs.  Pain started last PM.  Unable to 
relieve [without] pain Rx.  No c/o numbness, loss 
of movement in toes.  
       Revised SLWC [short leg walking cast] for 
comfort.  

On March 29, 1984, the Veteran was seen for continuing 
pain at the insertion of the Achilles tendon.  An X-ray 
was negative, which ruled out the possibility of a 
calcaneous chip fracture. 

The STRs contain no further entry regarding foot or 
ankle pain.  The Veteran submitted an original claim 
for service connection for the feet in April 1984, only 
days after exiting active service.  He reported 
stretched ligaments of both feet.  

A June 1984 VA examination report reflects that the 
Veteran reported bilateral plantar pains.  X-rays 
showed mild to moderate bilateral pes planus deformity 
on weight-bearing.  The os calcaneal were unremarkable.  
The examiner noted a strain from jogging on concrete.  
There was bilateral pes planus that was flat 
transversely and longitudinally, but the medial arches 
did not bulge.  The heels and great toes were not in 
valgus (bent outward) or varus (bent inward) condition.  
There was no callosity or bunion.  The diagnosis was 
tendonitis of the plantar fascia and Achilles 
tendonitis, bilaterally.  Moderate bilateral pes planus 
with pain was noted.  X-rays showed mild to moderate 
pes planus.  

In May 1985, the RO denied service connection for 
either foot on the basis that none of the conditions 
shown on recent VA examination was noted during active 
service.  The RO determined that chronic tendinitis of 
the plantar fascia with pes planus, bilaterally, was a 
non-service-connected disability.  

The Board must review all evidence submitted since the 
final May 1985-issued rating decision to determine 
whether new and material evidence sufficient to reopen 
the claim has been submitted.  As noted above, to be 
new and material, the evidence must be evidence not 
previously submitted to VA that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  It can neither be cumulative nor redundant of 
the evidence of record at the time of the May 1985 
decision and it must raise a reasonable possibility of 
substantiating the claim.  

In April 2004, the Veteran applied to reopen his claim 
of service connection for his feet.  He specifically 
requested service connection for bilateral arch and 
heel tendonitis.  The evidence submitted since the May 
1985 RO decision includes private treatment reports.  
These reports, the earliest of which are dated in 1985, 
note a diagnosis of bilateral plantar fasciitis, 
orthotics for the feet were issued, and foot treatments 
with steroidal injections.  Private podiatry treatment 
continued through the latter 1990s.  Because bilateral 
plantar pain is clearly noted in the STRs, because the 
May 1985 rating decision denied service connection 
based on the absence of any current evidence of a 
disorder treated during service, the submission of 
medical evidence of a treatment of bilateral plantar 
pain, a condition that arose during active service and 
was clearly treated during active service, is 
sufficiently new and material evidence sufficient to 
reopen the claim for service connection for a bilateral 
foot disability.   

After considering all the evidence of record, including 
the testimony, the Board finds that the evidence favors 
the claim.  The application to reopen a claim for 
service connection for a bilateral foot disability is 
granted.  
Service Connection for a Bilateral Foot Disability 

Where the Board finds new and material evidence 
sufficient to reopen a claim for service connection, 
the Veteran must have notice and opportunity to argue 
his case on the merits.  In this case, the September 
2009 SSOC found new and material evidence, reopened the 
case, and then re-adjudicated the claim on the merits.  
The Veteran has been adequately notified of issue 
before the Board and he has been afforded ample 
opportunity to argue his case on the merits.  Thus, 
adjudication on the merits will not result in unfair 
prejudice to the Veteran.  

Service connection will be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service (wartime or peacetime).  
38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2009).  

Service connection requires competent evidence showing: 
(1) medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; (2) medical evidence of current disability; and 
(3) medical evidence of a causal relationship between 
the present disability and the disease or injury 
incurred or aggravated during service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Each disabling condition shown by service medical 
records, or for which the veteran seeks service 
connection, must be considered on the basis of the 
places, types, and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

"Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that 
there is an approximate balance of positive and 
negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against 
the claim. 

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service 
medical records, and all pertinent lay and medical 
evidence in the case.  More favorable consideration is 
afforded combat Veterans under 38 U.S.C.A. § 1154(b), 
but, because the Veteran was not in combat, he will not 
be afforded this consideration.  

The evidence favorable for service connection for a 
bilateral foot disability includes the STRs, which note 
treatment for right Achilles tendonitis and for 
possible left Achilles tendonitis.  Also viewed as 
favorable is a June 1984 VA examination report that 
contains diagnoses of bilateral tendonitis of the 
plantar fascia and bilateral Achilles tendonitis.  This 
examination report is favorable because the short time 
span between separation from active service and the 
examination tends to rule-out intercurrent cause.  

Also favorable to the claim is the Veteran's testimony.  
In June 2007, he testified before the undersigned 
veteran's law judge that both feet were casted during 
active service for Achilles tendonitis.  The Saginaw, 
Michigan, VA Medical Center removed those casts in May 
1984.  He testified that in 1985, Dr. Fisher began 
steroid injections in the feet.  

The above favorable evidence must be weighed against 
the unfavorable evidence.  

The evidence unfavorable to the claim is the July 2009 
VA compensation examination report.  That report 
contains a diagnosis of pes planus and plantar 
fasciitis.  The examiner dissociated pes planus from 
active service as this condition was clearly noted at 
entry into active military service.  The examiner also 
dissociated plantar fasciitis from active military 
service on the basis that, "SMR does show treatment 
for sprained ankle and Achilles tendon injury but there 
is no mention of symptoms referable to plantar 
fasciitis or other symptoms related to pes planus."  
The July 2009 VA examiner also found, "...no evidence 
that the Veteran was diagnosed with or treated for 
plantar fasciitis or symptomatic pes planus within a 
year of discharge."  

This medical opinion is persuasive, as it is based on 
accurate facts and is supported by a rationale.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions 
is accorded no weight); also see Reonal v. Brown, 
5 Vet.App. 458, 461 (1993) (medical opinion based upon 
an inaccurate factual premise has no probative value).  
No medical authority has controverted the July 2009 VA 
medical opinion. 

While the Veteran has provided lay evidence of a link, 
VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving 
a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. 
Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; 
(2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time 
supports a later diagnosis by a medical professional).  
The Veteran's opinion in this matter is of little value 
because: (1) as a lay person, he is not competent to 
identify plantar fasciitis; (2) he is not reporting a 
contemporaneous medical diagnosis; and (3), his 
testimony does not support the later diagnosis by a 
medical professional.    

With respect to service connection for the pre-existing 
bilateral pes planus, this case does not involve the 
application of the presumption of soundness, set forth 
at 38 C.F.R. § 3.304.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  Because pes planus is noted at entry 
into active service, consideration of the presumption 
of aggravation is required, however.  

A preexisting injury or disease will be considered to 
have been aggravated by military service where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2009). 

During active service, pes planus gave no problem and 
did not increase in severity.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the 
evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to 
service.  38 C.F.R. § 3.306(b) (2009); but see 
VAOPGCPREC 3-2003.  In this case, the recent VA 
examining physician found no evidence that pes planus 
was aggravated during active service.  This is clear 
and unmistakable evidence sufficient to rebut the 
presumption of aggravation.  

Although VAOPGCPREC 3-2000 relieves a claimant from the 
burden of show an increase in severity before the 
presumption of aggravation arises, that opinion does 
not invalidate the requirement for a specific finding 
that the increase in disability is due to the natural 
progress of the disease, as set forth at 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).  
However, because the physician specifically found no 
increase in pes planus disability, it would be 
illogical to require the physician to then assume a 
hypothetical increase anyhow (due to an unrebutted 
presumption of an increase) and then determine whether 
such a hypothetical increase might be due to the 
natural progress of the disease.  

After considering all the evidence of record, including 
the testimony, the Board finds that the preponderance 
of it is against the claim.  Because the preponderance 
of the evidence is against the claim, the benefit of 
the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The 
claim for service connection for a bilateral foot 
disability must be denied.  

Service Connection for Diabetes Mellitus 

The Veteran has claimed that his diabetes mellitus, 
which arose in the 1990s, was caused or aggravated by 
medical treatment for service-connected disability, 
namely, steroid injections received as treatment for 
bilateral foot pains.  He has submitted a favorable 
medical opinion linking steroid injections to the onset 
of diabetes mellitus.  Because his claim of service 
connection for bilateral foot disability has failed, so 
too must his claim for secondary service connection due 
to that same disability.  

There is no evidence tending to show that diabetes 
mellitus arose during active service, within a year of 
separation from active service, or other competent 
evidence tending to link diabetes mellitus with active 
service or with service-connected disability.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it 
is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for 
service connection for diabetes mellitus must be 
denied.  









(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral foot disability is 
denied.

Service connection for diabetes mellitus is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


